                                                                                               Entered on Docket
                                                                                               February 17, 2021
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                            The following constitutes the order of the Court.
                                             2                                              Signed: February 17, 2021

                                             3
                                             4
                                             5
                                                                                               ______________________________________________
                                                                                               Stephen L. Johnson
                                             6
                                                                                               U.S. Bankruptcy Judge
                                             7
                                             8                           UNITED STATES BANKRUPTCY COURT
                                             9                           NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                      )   Case No.: 20-51623 SLJ
                                                 In re                                              )
                                            13                                                      )   Chapter 11
                                                                                                    )
                                            14   SHERRY VIRGINIA SEITZINGER,                        )
                                                                                                    )   Date: February 16, 2021
                                            15                        Debtor.                       )   Time: 2:00 p.m.
                                                                                                    )
                                            16                                                      )   Ctrm: 9 (Remote)
                                                                                                    )
                                            17
                                            18      ORDER GRANTING IN PART AND DENYING IN PART MOTION EXTENDING
                                                              THE AUTOMATIC STAY AS TO ALL CREDITORS
                                            19
                                                         Debtor’s Motion for Order Extending the Automatic Stay as to All Creditors (“Motion”)
                                            20
                                                 came on for hearing at the above-referenced date and time. Appearances were noted on the
                                            21
                                                 record. For reasons orally stated on the record,
                                            22
                                                         IT IS HEREBY ORDERED as follows:
                                            23
                                                         1.     The Motion is GRANTED in part and DENIED in part.
                                            24
                                                         2.     The Motion is DENIED as to Bank of the West and Fremont Tech Center
                                            25
                                                 Association, Inc.
                                            26
                                                         3.     The Motion is GRANTED as to all other creditors.
                                            27
                                                                                    *** END OF ORDER***
                                            28

                                                 ORDER GRANTING IN PART AND DENYING IN PART MOTION TO EXTEND STAY
                                                                                        -1-
                                             1                               COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28

                                                 ORDER GRANTING IN PART AND DENYING IN PART MOTION TO EXTEND STAY
                                                                                        -2-
